Oliver, Presiding Judge:
This appeal to reappraisement involves the proper dutiable value of certain glass novelty figures exported from Germany and imported at the port of New York.
The case has been submitted for decision upon a stipulation entered *612into by and between counsel for the respective parties, wherein it is agreed, in substance, as follows:
(1) That the glass novelty figures in question were exported from Germany on or about August 3, 1939.
(2) That the instant merchandise is similar in all material respects to that which was the subject of the decision in the case of F. W. Woolworth Co. et al. v. United States (Reap. Dec. 5094).
13) That the market conditions existing on the date of exportation of the articles in question were similar, if not identical, to the conditions found to be prevailing in the foreign market as described in the Woolworth Co. case, supra.
(4) That the record in the Woolworth Co. case, supra, may be incorporated in and made a part of the record in the present case.
On the agreed facts, as hereinabove set forth, I find that on the date of exportation of the instant merchandise, glass novelty figures, such as and similar to those involved herein, were freely offered for sale to all purchasers in the principal market of the country of exportation, to wit, the Sonneberg-Lauscha district of Germany, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States.
Accordingly, I hold as matter of law that the proper dutiable export values of the glass novelty figures exported on or about August 3, 1939, are the per se unit invoice prices, plus 3% per centum social assessments, plus, when not included in the per se unit invoice prices, the cost of cases and packing and the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, as invoiced, whenever reported as dutiable by the appraiser.
The appeal having been abandoned insofar as it relates to all other merchandise, to that extent the appeal is hereby dismissed. Judgment will be rendered accordingly.